DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 03/17/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 and 22-34 are pending in the application.
Claims 28-32 are withdrawn from further consideration.
Claims 1-19, 22-27, and 33-34 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 03/17/2022 have been fully considered but are moot because the independent claim has been amended and the new grounds of rejection do not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to rejection(s) under 35 U.S.C. § 102(a)(1) of amended claim 1, Applicant’s amendments have overcome the rejection under 35 U.S.C. § 102(a)(1) over Bordeau (US PGPUB 20120046623) or Tanghoej (US PGPUB 20120116335). Therefore, the previous 35 U.S.C. § 102(a)(1) rejection(s) has/have been withdrawn. Upon further consideration, new grounds of rejection are applied under 35 U.S.C. § 102(a)(1) over Avaltroni (US PGPUB 20030083644) and under 35 U.S.C. § 103 over Tanghoej (US PGPUB 20120116335) in view of Ishizaki (US PGPUB 20040078940) to address/disclose the newly added/argued limitation(s).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “first aperture” of the first webbing section of the at least one webbing section in the elongated portion, “second aperture” of the second webbing section of the at least one webbing section in the elongated portion, “third webbing section” of the at least one webbing section in the elongated portion, and “third webbing section includes a perforation” of the at least one webbing section in the elongated portion must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
	In claims 1, 4-5, 8-9, 11-12, 23-24, and 33-34, the limitation “webbing section” has been interpreted below as if the section(s) is/are made/formed by welding two layers. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19, 22-27, and 33-34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “at least one webbing section positioned between the inner profile and the outer profile” which is indefinite. The term “webbing section” is not defined by the claim and the specification does not provide any definitions for the term. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does “webbing section” mean the section is made of webbing material? Or does “webbing section” mean the section is made/formed by welding two layers? According to ¶0106, the boundaries of a webbing section are formed by welding together at least the first external layer 128 and the second external layer 130. The limitation has been examined below as best understood. 
Claim(s) 2-19, 22-27, and 33-34 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 7 recites the limitations “the elongated portion and the first aperture are arranged such that at least a portion of the elongated portion is threadable through the first aperture” which is indefinite. According to claims 1 and 4, the first aperture is positioned in the first webbing section of the at least one webbing section in the elongated portion. How can a portion of the elongated portion thread through the first aperture if they are both in the elongated portion? In addition, there is no aperture in the at least one webbing section 148a/148b in the elongated portion 126 in Fig. 1. The specification discloses a first aperture as element 106 (¶0094) which is positioned in a first webbing section 108 (¶0106); however, 108 is not part of the at least one webbing section in the elongated portion. It is unclear where the first webbing section and the first aperture are positioned. The limitation has been examined below as best understood. 
Claim 11 recites the limitations “the at least one webbing section comprises a third webbing section positioned between the inner profile and the outer profile” which is indefinite. According to claims 1 and 4, the at least one webbing section is in the elongated portion. According to ¶0106 and Fig. 1 of the instant specification, a third webbing section 136 is not positioned in the at least one webbing section in the elongated portion. It is unclear where the third webbing section is positioned. The limitation has been examined below as best understood. 
Claim(s) 12 is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claim 23 recites the limitations “the at least one webbing section comprises a fourth webbing section positioned between the inner profile and the outer profile” which is indefinite. According to claims 1, 4, and 8, the at least one webbing section is in the elongated portion and there are the first webbing section and the second webbing section of the at least one webbing section in the elongated portion. Fig 1 only shows two webbing sections 148a/148b. It is unclear where the fourth webbing section is positioned. The limitation has been examined below as best understood. 
Claim(s) 24 is/are rejected as being dependent from claim 23 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 33 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Avaltroni (US PGPUB 20030083644 – of record).
Regarding claim 1, Avaltroni discloses a urine collection bag (a bag 1: ¶0015 and Fig. 1) comprising: 
an outer profile (two pieces or flaps of flexible plastic material are sealed around an outer periphery to define an outer profile: ¶0003, 0015, and Fig. 1); 
an inner profile (two pieces or flaps of flexible plastic material are sealed around an inner periphery to define an inner profile: ¶0003, 0015, and Fig. 1); 
first and second external layers sealed around a first periphery to define the inner profile (unlabeled two pieces or flaps of flexible plastic material are sealed around an inner periphery to define the inner profile: ¶0003, 0015, and Fig. 1), wherein the inner profile includes a container portion to hold urine (a collecting portion 5 for collecting/holding urine: ¶0015 and Fig. 1) and an elongated portion to receive a catheter through an opening thereof (an elongated portion 3 to receive a catheter 4 through an opening thereof (¶0015-0016 and Fig. 1);
a notch (an opening 6: ¶0018 and Figs. 1-2) disposed at the opening to facilitate insertion of the catheter into the elongated portion (¶0018 and Figs. 1-2: the notch 6 is capable of facilitating insertion of the catheter into the elongated portion 3); and 
at least one webbing section (border 7a area: ¶0003, 0015, 0019-0020, and Fig. 2) positioned between the inner profile and the outer profile in the elongated portion such that the at least one webbing section at least partially defines the notch (at least one webbing section at least partially defines the notch 6: Figs. 1-2), 
wherein the first external layer is shorter than the second external layer in a location of the at least one webbing section to create the notch (the front flap of the two flaps containing the notch 6 is shorter than the back flap of the two flaps containing an extension 7 in a location of the at least one webbing section to create the notch 6: ¶0018 and Fig. 2).
Regarding claim 33, Avaltroni discloses all the limitations as discussed above for claim 1.
Avaltroni further discloses wherein the at least one webbing section is devoid of apertures (Figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 and 22-25 is/are rejected under 35 U.S.C 103 as being unpatentable over Tanghoej (US PGPUB 20120116335 – of record) in view of Ishizaki (US PGPUB 20040078940 – of record).
Regarding claim 1, Tanghoej discloses a urine collection bag (a collection bag 1 to collect urine: ¶0047, 0052, Figs. 1 and 10) comprising: 
an outer profile (two foil layers 1A and 1B are sealed around an outer periphery to define an outer profile: ¶0047 and Fig. 1); 
an inner profile (two foil layers 1A and 1B are sealed around an inner periphery to define an inner profile: ¶0047 and Fig. 1); and 
first and second external layers (two foil layers 1A and 1B: ¶0047 and Fig. 1) sealed around a first periphery to define the inner profile (1A and 1B are sealed around an inner periphery to define the inner profile: ¶0047 and see annotated Fig. 1 below), wherein the inner profile includes a container portion to hold urine (the inner profile includes a collecting lumen 5 to hold urine: ¶0047 and Fig. 1) and an elongated portion to receive a catheter through an opening thereof (a neck portion 3 is fully capable of receiving a catheter 200 through an inlet 6: ¶0001, 0047, 0049, and Fig. 7); 
…; 
and at least one webbing section positioned between the inner profile and the outer profile in the elongated portion (flaps 16/17 are positioned between the inner profile and the outer profile in the neck portion 3 and welded around to form holes 11A and 11B: ¶0052 and Fig. 10; thus, flaps 16/17 read on the claimed at least one webbing section in the elongated portion) …, 
…
Tanghoej does not disclose wherein a notch disposed at the opening to facilitate insertion of the catheter into the elongated portion, wherein the first external layer is shorter than the second external layer in a location of the at least one webbing section to create the notch, and wherein the at least one webbing section at least partially defines the notch.
In an analogous art, bags that are capable of holding urine/fluid and solving the problem of facilitating opening, Ishizaki discloses a plastic bag made by fusing a material film to have an upper opening portion. Ishizaki further discloses/suggests a technique of providing flaps 23A and 23B of the plastic bag with different lengths (¶0024 and Figs. 1-2) for the benefits of easily distinguishing the flaps from each other and facilitating open the plastic bag by pushing the longer flap on the inner surface (¶0013). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of providing the first external layer is shorter than the second external layer in a location of the at least one webbing section to create a notch yields the predictable result of easily distinguishing the layers from each other and facilitating open the urine collection bag.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second external layers in a location of the at least one webbing section of Tanghoej by making them with different lengths to create a notch, similar to that disclosed by Ishizaki, in order to easily distinguish the layers from each other and facilitate open the urine collection bag, as suggested in ¶0013 of Ishizaki and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the notch of Tanghoej in view of Ishizaki is capable of facilitating insertion of the catheter into the elongated portion. Furthermore, since the notch of Tanghoej in view of Ishizaki is in the location of the at least one webbing section, the at least one webbing section of Tanghoej in view of Ishizaki at least partially defines the notch.


    PNG
    media_image1.png
    788
    592
    media_image1.png
    Greyscale

Regarding claim 2, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein the first external layer and the second external layer are welded at the first periphery to define the inner profile (1A and 1B are sealed around an inner periphery to define the inner profile: ¶0047 and see annotated Fig. 1 above).
Regarding claim 3, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein the first external layer and the second external layer are sealed around a second periphery to define the outer profile (1A and 1B are sealed around an outer periphery to define the outer profile: ¶0047 and see annotated Fig. 1 above), and wherein the first external layer and the second external layer are welded at the second periphery to define the outer profile (1A and 1B are welded at the outer periphery to define the outer profile: ¶0047 and see annotated Fig. 1 above).
Regarding claims 4-5, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein the at least one webbing section (flaps 16 and 17: ¶0052 and Fig. 10) comprises a first webbing section (flap 16: Fig. 10) positioned between the inner profile and the outer profile (Figs. 1 and 10), and wherein the first webbing section (flap 16: Figs. 1 and 10) includes a region of the first external layer and the second external layer welded together (¶0047 and 0052) and wherein the first webbing section includes a first aperture (flap 16 includes a hole 11A: ¶0052, Figs. 1, and 10).
Regarding claim 6, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein a first aperture (a hole 11A: ¶0052, Figs. 1, and 10), wherein the first aperture is positioned between the inner profile and the outer profile (Figs. 1 and 10).
Regarding claim 7, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 6.
Tanghoej further discloses wherein the elongated portion and the first aperture are arranged such that at least a portion of the elongated portion is threadable (the neck portion 3 and the hole 11A are arranged such that at least a portion of the neck portion 3 is capable of threading since the material of bag 1 is flexible and bendable: ¶0028 and Fig. 1).
Regarding claims 8-9, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 5.
Tanghoej further discloses wherein the at least one webbing section (flaps 16 and 17: ¶0052 and Fig. 10) comprises a second webbing section (flap 17: Fig. 10) positioned between the inner profile and the outer profile (Figs. 1 and 10), and wherein the second webbing section (flap 17: Figs. 1 and 10) includes a region of the first external layer and the second external layer welded together (¶0047 and 0052) and wherein the second webbing section includes a second aperture (flap 17 includes a hole 11B: ¶0052, Figs. 1, and 10).
Regarding claim 10, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein a second aperture (a hole 11B: ¶0052, Figs. 1, and 10), wherein the second aperture (11B) is positioned between the inner profile and the outer profile (Figs. 1 and 10).
Regarding claims 11-12, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 8.
Tanghoej further discloses wherein a third webbing section (a lobe 31: ¶0055) positioned between the inner profile and the outer profile (Fig. 10), and wherein the third webbing section (31) includes a region of the first external layer and the second external layer welded together (¶0047 and 0055) and wherein the third webbing section (31) includes a perforation (a hole 24: ¶0055 and Fig. 10).  
Regarding claim 13, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein the bag comprising a perforation (perforation line 14/15: ¶0053 and Fig. 10), wherein the perforation is positioned between the inner profile and the outer profile (¶0053 and Fig. 10).
Regarding claim 14, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses a valve (an anti-reflux valve 7: ¶0047, Figs. 1, and 3), wherein the valve is a one-way valve (the anti-reflux valve is a one-way valve: ¶0006, Figs. 1, and 3).
Regarding claim 15, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 14.
Tanghoej further discloses wherein the valve (7) includes a first internal layer (a foil layer 8A: ¶0047, Figs. 1, and 3) and a second internal layer (a foil layer 8B: ¶0047, Figs. 1, and 3) positioned within the elongated portion (¶0047, Figs. 1, and 3).
Regarding claim 16, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 15.
Tanghoej further discloses wherein the first internal layer and the second internal layer are welded between the first external layer and the second external layer (the first internal layer 8A and the second internal layer 8B are welded between the first external layer 1A and the second external layer 1B: ¶0047 and Figs. 2-3).
Regarding claim 17, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 16.
Tanghoej further discloses wherein in use, the catheter is positioned between the first internal layer and the second internal layer (foil layers 8A and 8B: ¶0047, 0049, and Figs. 7-9).
Regarding claim 18, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 17.
Tanghoej further discloses wherein the first internal layer (8A) includes one or more welds (the layer 8A includes weld 9C: ¶0047 and Figs. 2-3).
Regarding claim 19, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 18.
Tanghoej further discloses wherein the first internal layer, the second internal layer, the first external layer, and the second external layer are sealed together on two or more sides of each layer, and wherein the seal includes a weld (the first internal layer 8A, the second internal layer 8B, the first external layer 1A, and the second external layer 1B are sealed together by welds 9A-D at the inlet 6: ¶0047 and Figs. 2-3).
Regarding claim 22, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein the elongated portion includes a tapered profile (an unlabeled taper at the inlet 6: Figs. 1 and 10), and wherein the tapered profile is formed by welding the first external layer with the second external layer (the tapered profile is formed by welding the layers 1A and 1B: ¶0047, Figs. 1, and 10).
Regarding claims 23-24, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 11.
Tanghoej further discloses wherein a fourth webbing section (a lobe 32: ¶0055) positioned between the inner profile and the outer profile (Fig. 10), and wherein the fourth webbing section (31) includes a region of the first external layer and the second external layer welded together (¶0047 and 0055).
Regarding claim 25, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein a bottom of the container portion is folded (the urine collection bag 1 is made of flexible and bendable material and is packed by folding: ¶0028; thus, the bottom of the container portion is capable of being folded).
Claim(s) 26 is/are rejected under 35 U.S.C 103 as being unpatentable over Tanghoej in view of Ishizaki, as applied to claim 1 above, and further in view of Vernon (US PGPUB 20060111681 – of record).
Regarding claim 26, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej/Ishizaki does not disclose wherein the urine collection bag is capable of standing upright when filled with at least 20% fill capacity.
In the same field of endeavor, urine collection bag, Vernon discloses a self-standing urine collection bag comprising a bag of flexible material having an air and liquid-tight closure (Abstract). Vernon further discloses/suggests having the urine collection bag with a supportive interface (¶0027 and Fig. 1) for the benefit of providing adequate support and stability for self-maintenance of a vertical standing position before, during, and after filling with urine (¶0005 and 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the urine collection bag of Tanghoej in view of Ishizaki by incorporating a supportive interface, similar to that disclosed by Vernon, in order to provide adequate support and stability for self-maintenance of a vertical standing position before, during, and after filling with urine, as suggested in ¶0005 and 0027 of Vernon. Thus, the urine collection bag of Tanghoej in view of Ishizaki and Vernon is capable of standing upright when filled with at least 20% fill capacity.
Claim(s) 27 is/are rejected under 35 U.S.C 103 as being unpatentable over Tanghoej in view of Ishizaki, as applied to claim 1 above, and further in view of Avaltroni (US PGPUB 20030083644).
Regarding claim 27, Tanghoej in view of Ishizaki discloses all the limitations as discussed above for claim 1.
Tanghoej further discloses wherein the container portion (5) includes at least four sides (one bottom side, one curved side at lobe 31, one curved side at lobe 32, and two curved sides that are opposite to lobes 31 and 31: Figs. 1 and 10), wherein not one of the at least four sides is parallel to another one of the at least four sides (Figs. 1 and 10), and …
Tanghoej/Ishizaki does not disclose wherein at least two of the at least four sides are at least substantially straight.
In the same field of endeavor, device for collecting urine from a catheter, Avaltroni discloses a bag 1 comprising an elongated neck-line portion 3 and a collecting portion 5 (¶0015 and Fig. 1). Avaltroni further discloses the collecting portion 5 having two sides substantially straight (see annotated Fig. 1 below) for the benefit of adapting to the shape of the elongated neck-line portion at its proximal end to enhance retaining a catheter while collecting urine (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the two sides of the container portion near the neck portion of Tanghoej in view of Ishizaki by making them substantially straight, similar to that disclosed by Avaltroni, in order to adapt to the shape of the elongated neck-line portion its proximal end to enhance retaining a catheter while collecting urine, as suggested in ¶0003 of Avaltroni and as it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. (See MPEP § 2144.04 (IV) (B)). In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Further, one would have been motivated to make the two sides of the container portion near the neck portion substantially straight for the purpose of adapting to the shape of the elongated neck-line portion to enhance retaining a catheter while collecting urine.

    PNG
    media_image2.png
    737
    527
    media_image2.png
    Greyscale

Claim(s) 34 is/are rejected under 35 U.S.C 103 as being unpatentable over Avaltroni, as applied to claim 33 above, and further in view of Kull-Osterlin (US PGPUB 20090163884).
Regarding claim 34, Avaltroni discloses all the limitations as discussed above for claim 33.
Avaltroni does not disclose wherein the at least one webbing section extends inwardly into the elongated portion to define a neck of the elongated portion, and wherein the neck has a width that is less than a width of the opening.
In the same field of endeavor, catheter assembly with urine collection bag, Kull-Osterlin discloses a catheter assembly 1 comprising an elongated pocket 4 and a urine collection bag 5 formed of two layers of film of a transparent flexible plastics material (¶0029, 0032-0033, and Fig. 1). Kull-Osterlin further discloses wherein the elongated pocket 4 comprising at least one webbing section (tabs 17 that are formed by welding two layers: ¶0010, 0037, and Fig. 1) extends inwardly into the elongated portion to define a neck of the elongated portion (a restriction 12: ¶0039 and Fig. 1). Kull-Osterlin further discloses wherein the neck (12) has a width that is less than a width of an opening (opening 10a: ¶0040 and Fig. 1; wherein a portion of the width of the neck 12 is less than a width of the opening 10a) for the benefit of forming a mechanical seal connection during urine drainage (¶0039-0040).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one webbing section of Avaltroni by incorporating a neck that is less than a width of the opening, similar to that disclosed by Kull-Osterlin, in order to form a mechanical seal connection during urine drainage, as suggested in ¶0039-0040 of Kull-Osterlin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781